Citation Nr: 1127885	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  04-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartment disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied the Veteran's March 2007 claim for a disability rating in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartment disease.

In May 2009, the Veteran testified at a hearing on appeal before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the transcript is associated with the record.

In April 2010, the Board disposed of another issue on appeal and remanded the issue listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In an April 2011 letter, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the appellate period prior to July 26, 2010, the Veteran's right knee was characterized by severe lateral and patellofemoral and mild medial compartment osteoarthritis with genu valgus deformity established by x-ray findings; and by extension to 10 degrees and flexion to 90 degrees with consideration of pain, fatigue, weakness, and lack of endurance on repetitive use.

2.  For the appellate period as of July 26, 2010, the Veteran's right knee was characterized by severe lateral and patellofemoral and mild medial compartment osteoarthritis with genu valgus deformity established by x-ray findings; and by extension to 45 degrees and flexion to 90 degrees with consideration of pain, fatigue, weakness, and lack of endurance on repetitive use.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2010, the criteria for a disability rating in excess of 40 percent for limitation of extension of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

2.  As of July 26, 2010, the criteria for a disability rating of 50 percent, but no more, for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated February 2008 and April 2010, provided to the Veteran before the June 2008 rating decision and the April 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in February 2008, prior to the June 2008 rating decision.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and available VA and private treatment records have been obtained.

The Board has considered that the VA treatment records from Sepulveda from 1975 to December 1999, which the Veteran requested in his June 2004 substantive appeal, are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist, or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist, or the custodian does not have them.

In December 2009, in response to VA's request for the Veteran's treatment records, the VA Greater Los Angeles Health Care System provided the RO with a negative response letter.  In light of this response, the Board finds no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. §§ 3.159(c)(2), (3) (2009).

Where, as here, a Veteran's records may have been lost or destroyed while in the government's possession, VA has a heightened duty to assist the Veteran by advising him of alternative forms of evidence that can be developed to substantiate the claim, and explaining how service records are maintained, why the search was a reasonably exhaustive search, and why further efforts to locate the records would not be justified.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA has heightened duties to consider the benefit of the doubt rule, assist in developing the claim, and explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, supra (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  In this case, VA advised the Veteran of numerous examples of evidence that could be developed to substantiate his claim in letters dated February 2008 and April 2010.  Moreover, in the above paragraph, VA explained that it had contacted the VA treatment facility, and did not stop contacting them until a reply was received; that the search was therefore a reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that further efforts to locate the records would not be justified because the VA treatment facility determined that the requested treatment records are not on file.  See Dixon, supra.

Additionally, VA has obtained the Veteran's Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.

38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

Analysis:  A Disability Rating in Excess of 40 Percent for Degenerative Arthritis of the Right Knee with Valgus Deformity and Tricompartment Disease

Under Diagnostic Code 5260, a noncompensable disability rating applies where flexion of the leg is limited to 60 degrees.  A disability rating of 10 percent applies where flexion of the leg is limited to 45 degrees.  A disability rating of 20 percent applies where flexion of the leg is limited to 30 degrees.  A disability rating of 30 percent applies where flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating applies when extension of the leg is limited to 5 degrees.  A disability rating of 10 percent applies when extension of the leg is limited to 10 degrees.  A disability rating of 20 percent applies when extension of the leg is limited to 15 degrees.  A disability rating of 30 percent applies when extension of the leg is limited to 20 degrees.  A disability rating of 40 percent applies when extension of the leg is limited to 30 degrees.  A disability rating of 50 percent applies when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).

Under Diagnostic Code 5003, where the limitation of motion of the knee is noncompensable under Diagnostic Codes 5260 and 5261, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis, due to trauma, and substantiated by X-ray findings, is rated as degenerative arthritis.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

The provisions of 38 C.F.R. § 4.40 provide that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

VA granted service connection for the Veteran's right knee disability in a May 2004 rating decision, and assigned a 40 percent rating under Diagnostic Code 5261 (Limitation of extension of the leg) effective March 6, 2003.  The Veteran filed his current claim for an increased rating in March 2007.

In March 2007, a VA clinician diagnosed the Veteran with a right knee meniscus tear.

In February 2008, a private physician, B.J. Yawitz, M.D., administered x-ray and magnetic resonance imaging (MRI) testing of the Veteran's right knee.  Dr. Yawitz found that x-ray testing revealed marked tricompartment degenerative changes, most notably involving the patellofemoral and lateral compartments.  There was joint space narrowing particularly laterally with marginal spurs.  There was a tiny joint effusion.  There was no fracture.  Dr. Yawitz found that MRI testing revealed marked tricompartment degenerative change most notable in the lateral compartment where marked marginal spur formation and severe meniscal degeneration were seen; degenerated articular cartilage and subchondral bone; a medial compartment with marked meniscal degeneration with a horizontal grade 3 tear of the posterior horn and mid zone; and cartilage degeneration with marginal spur formation.

In April 2008, another private physician, D.K. Kharrazi, M.D., examined the Veteran's right knee and diagnosed him with severe osteoarthritis, a torn meniscus, chondromalacia, and synovitis.

VA provided the Veteran with an examination of his right knee in April 2008.  The examiner, a physician, noted that the Veteran had crepitus with movement of the knee.  The Veteran had right knee flexion to 90 degrees and extension to 10 degrees.  His range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's medial and lateral collateral stability tests were normal, and his medial and lateral meniscus test showed a slight abnormality.  The examiner diagnosed the Veteran with degenerative arthritis with valgus deformity and tricompartment disease, with severe limitations in walking and standing due to pain.

In his July 2008 notice of disagreement, the Veteran explained that he had not undergone arthroscopic surgery.  He also noted the range of motion measurements made in his April 2008 examination.

In December 2008, a VA clinician provided a differential diagnosis of degenerative osteoarthritis versus a medial meniscus tear.

At his May 2009 Board hearing, the Veteran asserted that his right knee was getting worse.  Id. at p. 4.  He reported having fallen "a couple times" due to his right knee going out on him, and also having "popping" on a regular basis.  Id. at p. 8. 

VA obtained the Veteran's SSA records in May 2010.  These records included an April 2006 determination that the Veteran was disabled as of December 1, 2005-prior to the date of this claim-primarily due to osteoarthritis and allied disorders, and secondarily due to fractures of an upper limb.  The Veteran specified that his areas of disability for SSA purposes include both knees, his lower back, his left wrist, and his left arm.  His SSA records contain no determination as to whether he is unemployable as a sole result of his right knee disorder.

VA provided the Veteran with a compensation and pension (C&P) examination of his right knee in July 2010.  The examiner reviewed the claims file.  The Veteran reported that he had deformity, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes at least daily, constant effusions, and severe weekly flare-ups lasting 3 to 7 days.  He reported that he was unable to get out of bed due to his right knee pain.  The Veteran also reported having less movement than normal and weakened movement due to pain and edema, and excess fatigability.  The Veteran stated that he cannot stand for more than a few minutes, and cannot walk for more than 1/4 mile.  The Veteran had an antalgic gait, calluses on the soles of his feet, increased wear on the outside edges of his heels, and increased wear on the inside edge of his right forefoot.  On examination, the Veteran had bumps consistent with Osgood-Schlatter's disease, crepitation, a mass behind the knee, clicks or snaps, and grinding.  The Veteran did not have instability, a patellar abnormality, or a meniscus abnormality.  The Veteran had flexion to 90 degrees, extension to 45 degrees, and objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The examiner included results of a 2007 x-ray, which showed severe lateral and patellofemoral and mild medial compartment osteoarthritis with genu valgus deformity and worsening of osteoarthritis; it showed no evidence of any acute right knee osseous injury.  The Veteran reported that he was retired due to his knee condition.  The VA examiner diagnosed the Veteran with severe osteoarthritis of lateral and patellofemoral and mild medial compartment with genu valgus deformity, and with a major residual range of motion decrease in his right knee.  The examiner noted that the Veteran's right knee disorder caused such occupational effects as decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain, which resulted in different duties and increased tardiness and absenteeism.  The examiner found that his right knee disorder also had effects on the Veteran's usual daily activities, including severe effects on exercise, sports, and antalgic gait; moderate effects on chores, shopping, recreation, travelling, and driving; and mild effects on bathing, dressing, toileting, and grooming.

In April 2011, the Veteran asserted that he is entitled to a higher disability rating of 50 percent based on limitation of extension to 45 degrees.  He further requested a separate compensable rating for severe arthritis.

Based on a review of the foregoing, the Board finds that the evidence supports a continuation of the 40 percent disability rating for the appellate period prior to July 26, 2010, and an increase to a 50 percent disability rating for the appellate period as of July 26, 2010.

During the appellate period prior to July 26, 2010, the Veteran had right knee flexion to 90 degrees and extension to 10 degrees, as measured by the examiner in April 2008.  Although extension limited to 10 degrees typically warrants a 10 percent disability rating, and flexion limited to 90 degrees warrants a noncompensable rating, the Board declines to lessen the Veteran's disability rating for that period.

As of July 26, 2010, the Veteran had right knee flexion to 90 degrees and extension to 45 degrees, as measured by the VA examiner in July 2010.  As noted above, flexion limited to 90 degrees does not warrant a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  This represents the highest available schedular rating for limitation of extension of the leg.  The Board further finds that the July 26, 2010 date of examination is the first time during the appellate period that the Veteran was found to have extension limited to 45 degrees; consequently, that is the date on which the higher rating takes effect.

A higher rating is unwarranted under Diagnostic Code 5256 throughout the appellate period because the Veteran has not been diagnosed with ankylosis of the right knee.  The July 2010 VA examiner specifically determined that the Veteran does not have ankylosis of the right knee.

A higher rating is also unwarranted under Diagnostic Code 5257 throughout the appellate period because the Veteran has not been diagnosed with recurrent subluxation or lateral instability.  Although the Veteran reported at p. 8 of his May 2009 Board hearing that he had fallen "a couple times" due to his right knee going out on him, the April 2008 examiner made a specific finding that his medial and lateral collateral stability tests were normal.  Additionally, the Veteran specifically denied having instability at his July 2010 VA examination, and the examiner likewise found no evidence of instability.  To the extent that the Veteran's comment at his May 2009 Board hearing is interpreted as alleging instability, the Board finds that his own determination about the stability of his right knee is outweighed by his own denial of instability in July 2010, and by the more probative findings of the April 2008 and July 2010 examiners, which are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

A higher rating is unwarranted under Diagnostic Codes 5258 and 5259 throughout the appellate period because the Veteran has not been diagnosed with dislocated or removed semilunar cartilage.

A higher rating is likewise unwarranted under Diagnostic Code 5262 throughout the appellate period because the Veteran has not been diagnosed with nonunion or malunion of the tibia and fibula.

A higher rating is also unwarranted under Diagnostic Code 5263 throughout the appellate period because the Veteran has not been diagnosed with acquired traumatic genu recurvatum (a knee deformity of hyperextension).  The Board notes that the Veteran's diagnosis of genu valgus (a knee deformity in which the knees are abnormally close together) is not to be confused with genu recurvatum.  Moreover, the Board finds that the symptoms that result from the Veteran's genu valgus and tricompartment disease are accounted for in the Veteran's range of motion testing, and are likewise compensated according to those results.

Notwithstanding the Veteran's contention in April 2011, he is not entitled to a separate compensable rating for severe arthritis.  As explained above, a compensable rating pursuant to Diagnostic Codes 5003 and 5010 is only for application where the Veteran's limitation of motion is otherwise noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran's service-connected right knee disability warrants compensable disability ratings based on range of motion throughout the appellate period, so a rating for severe arthritis under Diagnostic Code 5003 or 5010 is not for application.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether further staged ratings are appropriate; however, in the present case, no further staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's right knee disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the VA Schedule for Rating Disabilities (Rating Schedule) to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.



ORDER

A disability rating in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartment disease for the appellate period prior to July 26, 2010 is denied.

A disability rating of 50 percent for degenerative arthritis of the right knee with valgus deformity and tricompartment disease is granted as of July 26, 2010, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a TDIU due to his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel of the increased rating claim is the issue of whether a grant of TDIU is warranted as a result of that disability.  Id.

The Veteran has submitted some evidence that he is unemployable due to his service-connected degenerative arthritis of the right knee with valgus deformity and tricompartment disease.  See, e.g., the July 2010 VA examiner's opinion that increased tardiness and absenteeism would be attributable to the Veteran's right knee disorder if the Veteran were employed.  Additionally, in accordance with the Board's April 2010 remand, the AOJ obtained the Veteran's SSA records, which include the determination by that agency that the Veteran has been disabled since December 2005 due to a primary diagnosis of osteoarthrosis and allied disorders; the Board notes that the Veteran informed SSA that he is unable to work due to problems with both knees, his lower back, and his left arm and wrist.  The Veteran asserted at his May 2009 Board hearing that he has been unemployed and in receipt of SSA disability benefits for four or five years based on the severity of his right knee disability.  Id. at pp. 10-11.  The Veteran also told the July 2010 VA examiner that he had retired from his occupation as a janitor due to his right knee disability.

Entitlement to TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities:  degenerative arthritis of the right knee with valgus deformity and tricompartment disease, rated 50 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  His combined service-connected disability rating is currently 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Thus, he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On remand, the RO should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Second, the RO should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Where, as here, a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Therefore, the Board refers the issue of TDIU to the Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i.

3.  After completion of the above, submit the claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for an evaluation under 38 C.F.R. § 4.16(b), to determine whether the Veteran's service-connected disabilities are of such severity as to render him unable to secure and follow a substantially gainful occupation.  The Veteran's service-connected disabilities, and not his age or his non-service-connected disabilities, should be considered when making this determination.  Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, lay statements, and all other factors having a bearing on the issue must be addressed.

4.  After completion of the above, the AOJ should adjudicate the claim for a TDIU due to service-connected disabilities.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


